AFFIRMED and Opinion Filed March 22, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00279-CV

                          TOMMY SWATE, Appellant
                                    V.
                          GAVIN P. LENTZ, Appellee

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-71150

                        MEMORANDUM OPINION
             Before Justices Partida-Kipness, Reichek, and Goldstein
                           Opinion by Justice Reichek
      Tommy Swate appeals the trial court’s order granting Gavin P. Lentz’s special

appearance and dismissing Swate’s claims against him. In two issues, Swate

contends the trial court erred in determining he failed to plead sufficient

jurisdictional facts and concluding the court did not have personal jurisdiction over

Lentz. We affirm the trial court’s order.

                                   Background

      On October 28, 2020, Lentz sent a Demand Notice and Notice of Intention to

Sue (the “Notice”) to Swate, Swate’s client, Dr. Orien Tulp, and Swate’s co-counsel,

William C. Reil. The Notice was sent from Lentz’s office in Pennsylvania to (1)
Swate’s office in Texas, (2) Tulp’s office in Colorado, and (3) Reil’s office in

Pennsylvania. The Notice referenced two previous suits prosecuted in Pennsylvania

by Swate and Reil on behalf of Tulp against Lentz’s clients, the Educational

Commission for Foreign Medical Graduates (“ECFMG”) and Dr. William W.

Pinsky. The record shows that both ECFMG and Pinsky are Pennsylvania residents.

      The Notice asserted the suits filed by Swate, Tulp, and Reil, which were

resolved in favor of ECFMG and Pinsky, were frivolous and an abuse of process.

With respect to one of the suits, the Notice stated “[t]hat action was maliciously

procured, initiated and continued without probable cause and/or in a grossly

negligent manner and primarily for a purpose other than adjudication of the claims

in the complaint.” The Notice informed Swate, Tulp, and Reil that ECFMG and

Pinsky intended to file suit against them alleging claims under Pennsylvania

statutory and common law unless they agreed to mediation. Attached to the Notice

was a draft complaint to be filed in the Court of Common Pleas of Philadelphia

County.

      Approximately one week later, Swate filed this action against Lentz in Harris

County, Texas, alleging claims for business disparagement, interference with future

business relationships, libel, and defamation. The asserted basis for the claims was

the draft complaint sent by Lentz to Tulp and Riel. Swate’s petition does not address

Lentz’s contacts with Texas or the trial court’s jurisdiction over Lentz.



                                         –2–
       In response to the petition, Lentz filed a special appearance. Lentz argued that

Swate’s petition failed to allege any jurisdictional facts. In the alternative, Lentz

argued the only possible contact he had with Texas was Swate’s receipt of the Notice

and complaint in Houston which, by itself, was insufficient to give rise to personal

jurisdiction.

       In support of his special appearance, Lentz filed a declaration in which he

stated he did not live in Texas, but instead resided and practiced law in Pennsylvania.

Lentz further stated he did not conduct any business in Texas, had not travelled to

Texas in over twenty-three years, and had no business relationships in Texas other

than hiring an attorney to represent him in this suit. Attached to the declaration was

a copy of the Notice and complaint. According to Lentz, he sent the Notice and

complaint in connection with a proceeding for which he was employed as an attorney

in Pennsylvania, and the Notice was sent within the scope of that representation.

Finally, Lentz stated it would be a significant personal and financial burden for him

to litigate this suit in Texas.

       Swate filed a response to the special appearance in which he argued, “[a] valid

basis for jurisdiction exists because the Defendant’s tortious actions were explicitly

directed at a Texas attorney’s office” and “Defendant’s intentional conduct was

aimed to injure Plaintiff in Texas.” Swate further contended, “[t]he focal point of

the defamatory claims and the harm suffered is Texas.” Swate did not file an

amended petition and did not submit any jurisdictional evidence.

                                         –3–
      On February 5, 2021, the trial court signed its order granting Lentz’s special

appearance and dismissing Swate’s claims. In its findings of fact and conclusions

of law, the court found Lentz sent correspondence to Swate regarding lawsuits filed

in Pennsylvania and Swate’s address “was the only Texas address/email to which

the correspondence was sent.” The trial court stated “[Swate’s] live Petition at the

time of the Special Appearance hearing did not allege facts supporting general or

specific jurisdiction” and “did not reference the long-arm statute or any other

jurisdictional statute.” The court concluded that Lentz “did not have sufficient

minimum contacts with Texas to confer jurisdiction on Texas Courts.” Swate filed

this appeal.

                                       Analysis

      Whether the trial court has personal jurisdiction is a question of law. BMC

Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002). Where the

relevant jurisdictional facts are undisputed, we consider only the legal question of

whether the undisputed facts establish Texas jurisdiction. Old Republic Nat’l Title

Ins. Co. v. Bell, 549 S.W.3d 550, 558 (Tex. 2018). In a challenge to personal

jurisdiction, the plaintiff and the defendant bear shifting burdens of proof. Id. at 559.

The plaintiff bears the initial burden to plead sufficient allegations to bring the non-

resident defendant within the reach of Texas’s long-arm statute. Id. If the plaintiff

does this, the burden then shifts to the defendant to negate all alleged bases of

jurisdiction. Id. The defendant can meet this burden by showing that, even if the

                                          –4–
facts alleged by the plaintiff are true, these facts are legally insufficient to establish

jurisdiction. Id.

      The requirements of the Texas long-arm statute are satisfied if an assertion of

jurisdiction accords with federal due process limitations. Cornerstone Healthcare

Grp. Holding, Inc. v. Nautic Mgmt. VI, L.P., 493 S.W.3d 65, 70 (Tex. 2016). A

state’s exercise of jurisdiction comports with federal due process if (1) the

nonresident defendant has “minimum contacts” with the state, and (2) the exercise

of jurisdiction “does not offend traditional notions of fair play and substantial

justice.” Id. A defendant establishes minimum contacts with a forum when he

purposefully avails himself of the privilege of conducting activities within the forum

state, thus invoking the benefits and protections of its laws. Id. Among the primary

considerations underlying minimum contacts analysis is whether the defendant’s

contacts were “purposeful” rather than “random, isolated, or fortuitous.” Id.

        Swate argues that Texas has specific jurisdiction over Lentz based on Lentz

sending Swate a demand notice from his law practice in Pennsylvania, as part of his

representation of clients residing in Pennsylvania, about a possible lawsuit to be filed

in Pennsylvania. Swate contends the Notice, which was also sent to Swate’s client

in Colorado and his co-counsel in Pennsylvania, constituted a tortious activity that

was “purposely directed against a Texas law firm” and, therefore, Lentz’s conduct

“has a substantial connection with Texas.”



                                          –5–
      The Texas Supreme Court has clearly stated that “a nonresident directing a

tort at Texas from afar is insufficient to confer specific jurisdiction.” Montcrief Oil

Int’l Inc. v. OAO Gazprom, 414 S.W.3d 142, 157 (Tex. 2013). The facts of this case

are substantially similar to those addressed in Sussman v. Old Heidelburg, Inc., No.

14-06-00116-CV, 2006 WL 3072092 (Tex. App.—Houston [14th Dist.] Oct. 31,

2006, no pet.).    In Sussman, a New York attorney representing a New York

corporation sent a demand letter and draft complaint to a person in Texas who

guaranteed a debt owed to the corporation. Id. at *1. The primary debtor filed suit

in Texas alleging the lawyer had defrauded the guarantor and caused the debtor

emotional distress. Id. The court concluded the non-resident lawyer had insufficient

contacts with Texas to give rise to jurisdiction because all of the lawyer’s actions

were performed in his capacity as the attorney for a New York corporation litigating

a lawsuit in New York on behalf of his client. Id. at *3. By sending a pre-suit

demand letter, the lawyer did not avail himself of the benefits of conducting business

in Texas and the receipt of the letter in Texas was merely fortuitous because the

lawyer had no control over the location of the party that allegedly injured his client.

Id.

      Similarly, all of Lentz’s actions were done in his capacity as a lawyer

representing clients in litigation in another state. The fact that Swate resides in Texas

is merely fortuitous. Indeed, the connection between Texas and the alleged harm at

issue in this case is even more attenuated than in Sussman. Swate contends he was

                                          –6–
injured primarily by the publication of the Notice and complaint to his client and co-

counsel, neither of whom are located in Texas.

      Because the facts pleaded by Swate, even if true, fail to establish personal

jurisdiction over Lentz in Texas, we conclude the trial court properly granted Lentz’s

special appearance. We affirm the trial court’s order.




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE


210279F.P05




                                         –7–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

TOMMY SWATE, Appellant                       On Appeal from the 334th District
                                             Court, Harris County, Texas
No. 05-21-00279-CV          V.               Trial Court Cause No. 2020-71150.
                                             Opinion delivered by Justice
GAVIN P. LENTZ, Appellee                     Reichek. Justices Partida-Kipness
                                             and Goldstein participating.

       In accordance with this Court’s opinion of this date, the order of the trial
court granting the amended/supplemental special appearance of GAVIN P. LENTZ
is AFFIRMED.

      It is ORDERED that appellee GAVIN P. LENTZ recover his costs of this
appeal from appellant TOMMY SWATE.


Judgment entered March 22, 2022




                                       –8–